Citation Nr: 1129348	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  07-16 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for low back disorder, claimed as residuals of back injury.


REPRESENTATION

Appellant represented by:	Rebecca C. Patrick, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or Claimant, had active service from July 1968 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2005 rating decision Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a back injury.

The Veteran and his spouse attended and testified at a personal hearing before the undersigned Veterans Law Judge in August 2008 in Columbia, South Carolina.  A transcript of the hearing is of record.

In October 2008 the Board denied the appeal for service connection for residuals of a back injury.  The Veteran subsequently appealed this determination to the United States Court of Appeals for Veterans Claims (Court).  In a November 2010 the Court issued a decision that vacated the October 2008 Board decision, and the Court remanded the issue to the Board for proceedings consistent with the Court decision.  In response to the 90-day notice, through his attorney, the Veteran submitted evidence that included a statement from the Veteran and an affidavit from Dr. C., together with a waiver of RO review. 


FINDINGS OF FACT

1.  The Veteran experienced a low back injury during service.   

2.  The Veteran did not experience chronic symptomatology of a low back disorder during service.

3.  Degenerative joint disease of the lumbar spine did not manifest within one year of service separation in January 1974.

4.  The Veteran did not experience continuous symptomatology of a low back disorder after service.

5.  The current lumbar degenerative joint disease is not related to service. 


CONCLUSION OF LAW

The criteria for service connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at                38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2010), VA has a duty to notify and assist claimants.  The VCAA provides that VA has a duty to notify claimants of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

In July 2005, the RO provided the Veteran pre-adjudication notice for his claim for service connection for a low back disorder.  This notification substantially complied with the VCAA notice requirements of identifying the evidence necessary to substantiate a claim, and the relative duties of VA and the claimant to obtain evidence.  This July 2005 notice did not include appropriate notice regarding disability ratings and effective dates; however, as the claim is denied, this lack of appropriate notice is moot on the downstream questions of rating and effective date because those questions will not be reached.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (AVLJ) noted the element of the claim that was lacking to substantiate the claim for service connection, specifically indicating that evidence was needed regarding the relationship between the in-service injury and the current diagnosis of low back disability.  The representative and the VLJ asked questions to ascertain the possibility of obtaining a statement from a previous private chiropractor, Dr. S., as to his treatment of the Veteran, specifically as to when and for what purpose he treated the Veteran.  They also asked questions to draw out the current state of the Veteran's disability.  The Board finds that the VLJ did not "instruct" the Veteran to do anything, but stayed within permitted bounds to suggest evidence that may have been overlooked.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veteran's representative and the VLJ asked questions to draw out the Veteran's contentions regarding post-service treatment and experiences and any relationship between the current disability and the in-service injury.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R.               § 3.159(c).  In this case, the Veteran's service treatment records and available VA treatment records are on file.  The Veteran submitted private treatment records and VA obtained other private treatment records for which the Veteran had returned completed VA Forms 21-4142.  All available records were obtained.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has not reported submitting any claims to the Social Security Administration for disability or supplemental income insurance benefits.

In March 2007 the Veteran was afforded a VA spine examination regarding his claim.  The Board finds the examination to have been legally sufficient, as will be discussed extensively below.  For all the foregoing reasons, the Board concludes that VA's duties to the Veteran to notify and assist him have been fulfilled with respect to the issue on appeal.

Legal Criteria for Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d). 

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran contends that his current low back disorder is related to the low back injury he sustained in service in October 1972.  

After a review of all the evidence, the Board finds that, while the Veteran did complain of a low back injury in-service in October 1972, the Veteran did not subsequently experience chronic symptomatology of a low back disorder during service.  A review of the Veteran's service treatment records finds the Veteran sought treatment for low back pain that radiated up to the shoulder in October 1972.  The Veteran reported the onset of low back pain as approximately one week prior to his seeking medical attention.  He reported that he had been carrying a heavy valve.  He reported primarily low back pain, with occasional brief radiation down the left leg and up the left paravertebral area, with movement.  

The service clinician in October 1972 noted pain localized to left paraspinal muscles at L 2-3-4 area.  An x-ray study of the lumbo-sacral area was within normal limits.  The assessment was acute low back strain with left paravertebral spasm.  The service clinician recommended bed rest for 3 to 5 days, medication, and that the Veteran return as the occasion required ("PRN").  No treatment report of record indicates the Veteran sought additional treatment for low back pain.  

The Veteran separated from service in January 1974.  The January 1974 Report of Medical History completed by the Veteran reflects that he indicated that he did not have and had not had recurrent back pain.  The same January 1974 Report of Medical History reflects the Veteran's positive indications by other categories, such as headaches, broken bones, and foot trouble.  On the reverse, the Veteran indicated in the positive for having been a patient in a hospital, and he explained he had been hospitalized in a service hospital (Tripler) for a suspected hernia.  The examiner added notes for each of the Veteran's positive indications, and indicated the Veteran had had headaches while on the submarine, but none since April 1973, had a cyst removed from his sternum with no sequelae, had twisted his ankle in November 1973, which had resolved with mild residual pain, and in April 1972 had incurred a chip fracture to a thumb with no sequelae.  The January 1974 service separation Report of Medical Examination found the spine to be clinically normal.  

The Veteran incurred a low back injury in service, but that did not result in any further symptoms, including no chronic symptoms during service, as evident by the Veteran's behavior of not seeking further medical treatment for his low back while in service, not reporting a history or current complaints at service separation in January 1974, and the negative clinical findings upon service separation examination in January 1974.  The Board finds that the Veteran did not experience chronic symptomatology of a low back disorder in service because the Veteran did not seek further medical treatment for his low back, and he denied experiencing recurrent back pain on the January 1974 Report of Medical History.  The Veteran had demonstrated by his documented behavior in service that he knew to seek out medical treatment when he needed medical care, because in 1973 he sought medical attention on several occasions for neck pain and to obtain drug rehabilitation after using marijuana, hashish, and hallucinogenics.  Yet, he did not complain about low back pain at that time or during the rest of service.  

Such absence of report of chronic residual symptoms of a back disorder in the service treatment record, in the context of other specifically noted histories or complaints of disorders, distinguishes this case from one where there is simply an absence of notation in the service treatment records.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In this case, the silence on the part of the Veteran in not reporting any history or complaints of recurring back pain subsequent to the October 1972 injury and treatment through service separation in January 1974, including specifically denying any history or complaints of recurring low back pain when specifically prompted at the time of service separation in January 1974, is contradictory evidence because the alleged chronic low back pain or symptoms would ordinarily have been recorded in the service treatment (medical) record that recorded both history and treatment for other disorders.  See Kahana v. Shinseki, --- Vet. App. ----, ----, No. 09-3525, slip op. at 14, 2011 WL 2349788 at *9-10 (June 15, 2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

As well, the Board finds that this more contemporaneous lay and medical evidence, as reported by the Veteran and observed by medical professionals as part of objective examination or treatment, during the time of service contradicts the Veteran's various statements, made decades later for VA disability compensation purposes, that he had sought medical treatment immediately after his injury (Transcript p. 6), that he had sought pain medication for his back at Tripler (Transcript, p. 11-12), and that he had experienced recurring back pain, but refused to report it because he just wanted to get out of the service.  See November 2006 statement.  The contemporary in-service account of the Veteran seeking medical care for his back indicated the Veteran's report that the injury had occurred approximately one week prior, and not immediately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Further, the service treatment reports in the claims file already contained treatment reports from Tripler (March 1971, inpatient for suspected hernia, and April 1970, emergency room, laceration on elbow); therefore, his treatment records from that service hospital were combined with his Navy records.  

Finally, the fact that the Veteran did report four other disorders in service at service separation - headaches, cyst, twisted ankle, and chip fracture - contradicts his statement, made three decades later in 2006, that he did not want to report back pain because he just wanted to get out of the service.  Clearly, he took the time to deny recurrent back pain and to report, and explain to the service examiner, the four disorders checked in the positive and then listed on the form.  The Board finds these contemporaneous reports more credible and probative than the Veteran's statements and memory some 30 plus years after service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter written during hospitalization than to the veteran's subsequent assertion years later regarding the nature of the in-service hospitalization).  Accordingly, the Board finds that, while the Veteran experienced a low back injury in service, the weight of the evidence demonstrates that he did not experience any chronic symptomatology of a low back disorder during the remainder of service.  As well, the Board finds the Veteran is not a credible historian, as his current statements also have been contradicted by objective evidence in the claims file, as discussed in detail above.  See Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence). 

The Board further finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptomatology of a low back disorder after service.  As explained above, and as a context for beginning the analysis of post-service symptoms, the Board has found there were no chronic symptoms of lumbar degenerative joint disease in service.  In fact, no mention of such symptomatology appears to have been made at the service separation examination.  Such contemporaneous history by the Veteran and contemporaneous clinical findings are highly probative that a lumbar degenerative joint disease disability was not shown in service, and that not even chronic symptoms were present during service and at the time of service separation.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as subsequently reported by the veteran).

Additionally, post-service medical records do not reflect post-service continuity of symptoms, and do not provide a diagnosis of a lumbar degenerative joint disease disorder and lumbar degenerative disc disease until nearly three decades after service.  The earliest post-service medical treatment report of record, from any source, is the April 1996 history and physical evaluation by Dr. A.  The impression was of a herniated nucleous pulposus, L5-S1.  This private physician recorded that the Veteran himself had dated the onset (of what Dr A. called the illness) to February 1995 when the Veteran had stepped off a truck, twisted, and "popped" his back.  In a detailed paragraph, Dr A. described the Veteran's symptoms and treatment, dated from February 1995 until that examination in April 1996.  A MRI study of this lumbar spine in April 1996 found a very large herniated disc with a free fragment at L5-S1.  Under the category of past medical history, Dr. A recorded the Veteran had had surgery on his right knee, but had had no other surgeries and "no medical problems."  Dr. A recorded the findings from the objective examination, and then recommended options for the Veteran, who chose surgery.  The April 1996 surgery report is also of record.  The Veteran's service, or any injury in service, was not even mentioned by the Veteran.  See Pond v. West, 
12 Vet. App. 341, 346 (1999) (upholding Board's weighing and fact finding that the post-service medical records, which were negative for complaints or treatment for injury, were more probative than the appellant's testimony of continuous post-service symptom of pain after a vehicle accident).  

Again, the Board finds the April 1996 contemporary account of the state of the Veteran's low back to be more credible and probative than the Veteran's statements made a decade later in the course of pursuing his VA compensation claim.  See Rucker, 10 Vet. App. at 73 (statements made for treatment purposes of more probative value).  In his May 2007 statement, the Veteran wrote that Dr. A. had reviewed his x-ray study in 1996 and had commented that the damage to L-5 had been there a long time.  While a veteran is competent to report a contemporary diagnosis (See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)), the Board observes that Dr A's report is of record, and it includes no such observation, beyond discussing in detail the February 1995 injury that occurred over a year prior to the Veteran's consultation with him.  To the contrary, Dr A had included the statement "no medical problems" in his report.  Such a purported statement by Dr. A that the damage had been there a long time would have been illogical had the Veteran reported to Dr. A, then in 1996, over twenty years of back pain from an injury in-service, originally treated in October 1972.  For this reason, the Board finds the Veteran's statement describing his memory of the evaluation by Dr. A to be contradicted by the objective record, and so, not credible and of no probative value.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision that properly assigned more probative value to the history reported in a private hospital record as to cause of injury).


Also of record is a January 2002 case history record for a private chiropractor clinic ("H" Chiropractor Clinic, Georgia).  On that form the Veteran indicated his major complaint was pain at the base of the neck and in the lower back.  He wrote he first noticed this pain two months prior, it was caused by a strain, and it had happened before.  In answer to the question of when his complaints had happened before, the Veteran had responded "occasionally" over the past "25 years."  The Board observes that 25 years prior to the year 2002 is approximately 1977, which is three years after service separation.  The Veteran also indicated it had been treated before, by a chiropractor in Florida (with a "?") and that the length of care was one visit.  The Board finds this statement by the Veteran to mean what it says, specifically, that "occasionally" is not continuous, and that this neck and/or back pain had begun in the 25 years prior, which the Veteran himself dated as post service.  Again, there was no mention of his service or of a low back injury in service.  The Board finds that the Veteran demonstrated by his behavior in January 2002, by means of his answers on this private treatment facility form, that he had not experienced a continuity of symptoms post service from the acute in-service low back injury.  See Rucker, Curry; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (as fact finder, the Board is obligated to determine whether lay evidence is credible); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Board determinations with respect to the weight and credibility of evidence are "factual determination[s] going to the probative value of the evidence").

In September 2003, the Veteran experienced another post-service workplace injury, having stepped wrong off a garbage truck.  The private report is of record.  A handwritten note at the top indicated the Veteran was a "submariner" for six years.  The private Doctor of Osteopathy (Dr D.) assessed lumbar "S/S" with radiculopathy to the right and also short right leg syndrome with scoliosis and degenerative joint disease.  No assessment by the clinician attributed any diagnosis to service or any incident in service.  The October 2003 lumbar spine MRI is also of record and the impression was of the status post diskectomy and partial laminectomy L5-S1 with no evidence of disc herniation recurrence.  In October 2003 the Veteran was discharged from physical therapy with no pain. 

A December 2004 routine examination report from the L. Family Practice, South Carolina, is of record.  The report noted the back surgery in 1996, L5; and the right knee surgery, ACL repair in 1992, with the conclusion that ROS (review of systems) was as above, otherwise, negative.  In January 2005 the Veteran sought from this same family practice treatment for a back strain, after he "pulled it" at work.  Again, there was no mention of his service, any back injury or chronic back symptoms in service, or any continuity of symptoms since service.  The January 2005 assessment was back strain.  In February 2005 the Veteran sought follow-up treatment for his back pain, which was now worse.  The private physician, Dr. E., noted he had a history of surgery on the L5, and that the Veteran had pain that was similar, "reminiscent of that."  Dr. E reached the assessment of possible lumbar radiculopathy and recommended an MRI study.  The March 2005 evaluation included for the first time that the Veteran reported he had had "this" problem since the 1970s, after a military injury.  The MRI study had found a mild disc bulge.  The assessment was chronic back pain.  

The Veteran filed his claim for VA disability compensation (service connection) for a back disorder in June 2005.  The Veteran underwent an X-ray in July 2005 at the Columbia, South Carolina, VA Medical Center (VAMC).  X-rays revealed degenerative joint disease present throughout the lumbar spine.  Degenerative changes were at both SI joints.  

The Veteran submitted his original claim for service connection for a back disorder in June 2005.  In this regard, the Board notes that the Veteran did not file a claim for service connection for such a low back disability until June 2005, over three decades after his discharge from active service.  Considering the Veteran's inconsistent statements regarding his low back pain, the Board finds that the Veteran is not credible with regard to his more recent assertions of the onset of his low back pain during service and continuously after service, and so his statements suggesting continuity of symptoms are also not credible and not probative.  See Buchanan, 451 F.3d at 1336-37 (Board may evaluate credibility by considering possible bias and inconsistencies between the appellant's statements and other evidence within the record).

The Board further finds that the weight of the competent evidence demonstrates that the current low back disorder, which includes lumbar degenerative joint disease, is not related to service, including to the back injury in service in October 1972.  While the Veteran is competent to report symptoms that he has experienced, such as low back pain, the matter of the etiology of this diagnosed disorder requires medical expertise to determine.  See Jandreau, 492 F.3d at 1376-77.  Thus, as a lay person, the Veteran is not competent to offer an opinion on medical causation of this complex back disability that involves disc herniation/intervertebral disc involvement, fracture, and requires x-ray and MRI testing to diagnose, especially with regard to an issue as complicated as the lumbar spine system, and the Board may not accept his unsupported lay speculation with regard to this matter.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

The Veteran was afforded a VA spine examination in March 2007.  The examiner noted that the Veteran was seen for a back injury in October 1972, and that his January 1974 discharge examination was normal as it was within normal limits, and the Veteran had made no indication on the history form of suffering recurrent back pain.  In March 2007, the Veteran reported to the examiner that, in addition to his October 1972 injury, he sustained one further injury while on active duty while he was climbing stairs.  He reported to the VA examiner that he was not seen in sick call at the time.  The VA examiner's report also recorded other statements about his history, as made by the Veteran, specifically that he did recall being injured following his military service, the first of which was in 1974 when he worked as a mechanic.  The Veteran reported to the VA examiner that he also injured his back in 1993 carrying out a twisting motion and he fell from a truck in 2003.  

The March 2007 VA diagnosis was degenerative joint disease of the lumbar spine and degenerative disk disease of the lumbar spine.  The VA examiner opined that it was less likely than not that the Veteran's present back disability was related to any injuries or activities while in the service.  The VA examiner reasoned that the Veteran's injury during active duty was apparently minor, and the Veteran subsequently suffered repeated episodes of trauma following discharge from service.  The VA examiner assessed that the most serious of these post-service injuries was in February 2005.

The Veteran submitted a May 2011 statement in which he denied ever having suffered an injury in 1974, and wrote that the VA examiner must have erred in his note-taking for such a date to have entered the VA examination report.  Without regard to the veracity of the Veteran's reporting of medical history, the language used and context of the March 2007 VA examination report reflect that the history of a post-service injury in 1974 was reported by the Veteran to the VA examiner.  The "REVIEW OF MEDICAL RECORDS" section of the March 2007 VA examination report reflects that the VA examiner reviewed the claims file, and the VA examiner indicates what his review of the "c-file . . . showed."  Then, in the MEDICAL HISTORY section of the VA examination report, the VA examiner indicates he was taking an oral history from the Veteran, as indicated by the examiner's use of such phrases as "[h]e states . . . feels . . . thinks . . . recall."  The examiner wrote in this MEDICAL HISTORY section that the Veteran "does recall being injured following his military service; the first of these was in 1974 and in subsequent years when he suffered minor injuries while at work as a mechanic."  The MEDICAL HISTORY section continues recording the Veteran's responses and history, as indicated by the examiner's use of the phrases such as "at the present time he complains of . . . feels . . . tells me . . . relates." 

The Veteran, including through his representative, suggests that the reference to a 1974 post-service injury was merely a typographical error on the part of the March 2007 VA examiner.  Such assertion of typographical error does not withstand the specific language and context of the March 2007 VA examination report, including the very specific recorded statement that the 1974 injury was "following his military service" and, consistent with the larger history of post-service injuries shown by the evidence and reported by the Veteran, was "the first of . . . minor injuries while at work as a mechanic."  Moreover, such a bare assertion of typographical error is unsupported by any credible evident to rebut the presumption of administrative regularity in the way the March 2007 VA examiner recorded the history presented by the Veteran.  In this case of multiple inconsistent histories presented by the Veteran that are at odds with themselves, his wife's recollections, and objectively recorded medical evidence, it is impossible to divine any credible supporting evidence of typographical error on the part of the VA examiner.

The Board finds no evidence of error or irregularity on the part of the March 2007 VA examiner in recording the Veteran's history.  That the Veteran now, in a sworn affidavit that adds to the other inconsistent statements he has made throughout this claim, disputes an inconvenient statement he made to the March 2007 VA examiner regarding a post-service 1974 back injury does not mean that the 1974 date's inclusion in the VA examination report was error on the part of the VA examiner.  The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.  The Veteran has not submitted credible evidence to rebut the presumption that the March 2007 VA examiner recorded the history regularly as given to the examiner by the Veteran.  See also Warfield v. Gober, 
10 Vet. App. 483, 486 (1997) (assertions of veteran's widow that she never received application for benefits, and that a copy of the cover letter was missing from the file, did not constitute "clear evidence to the contrary" necessary to rebut the presumption of administrative regularity); Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The March 2007 VA examiner also noted the Veteran reported having been injured on another occasion in service, which the Veteran dated as having occurred in later 1972, while he was climbing stairs.  (The Veteran denied seeking in-service medical treatment for this injury.)  That neither of these reported injuries (later in 1972 or post-service in 1974) are mentioned anywhere else in the record does not mean either reported injury was a scrivener's error on the part of the VA examiner, or that the examination has been thus rendered inadequate.  It reflects the Veteran's inconsistent pattern of reporting medical histories that is demonstrated throughout the record. 

For these reasons, the Board has no basis for finding typographical error on the part of the March 2007 VA examiner and simply ignoring the Veteran's own statement to the March 2007 VA examiner reporting a series of post-service back injuries beginning in 1974.  The Board is not free to ignore evidence of record, including the medical history reported by the Veteran to the VA examiner in March 2007.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (Board may not reject a medical history simply because it was obtained from a veteran).  When rendering a decision, the Board is required to consider all evidence of record and to address in its decision all potentially applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 
38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (each claimed disorder for service connection "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence"); Weaver v. Principi, 14 Vet. App. 301, 302 (2001) 

Instead, the Board must fulfill its duties and determine the credibility and probative value of all the evidence brought before it, to include singular accounts of injury as articulated for the first time in the course of the VA examination.  As the Board has already found, above, the Veteran is not a credible witness with regard to his statements alleging injuries in service, chronic symptoms in service, and the continuity of symptomatology post service.  That he has now claimed for the first time in the March 2007 VA examination to have suffered an injury to his low back while climbing stairs, in-service, in late 1972 is no more credible or probative than his claim to have experienced chronic symptoms of low back pain in service.  The documented injury in service occurred in October 1972.  That only left the Veteran late October, November, and December for any injury to have occurred in the "later" part of 1972.  As noted above, the Veteran sought medical treatment in February 1973 for a neck strain, yet made no complaint of low back pain after what is now alleged to have been a second low back injury in a short period of time.  The Board finds the Veteran's failure to report any second low back injury (climbing stairs) to be evidence that weighs against such an injury having ever occurred.   The Board finds that the service treatment record is complete, and that, had a second injury occurred in late 1972, the Veteran would have complained of low back pain or symptoms, at least by the time he sought treatment in service in February 1973, and any complaints of low back pain or symptoms would ordinarily have been recorded had they occurred. 

As well, the Veteran in fact made the statement to the March 2007 VA examiner that he had suffered a post-service injury in 1974; yet, in a May 2011 statement, the Veteran denied having made such a statement and that he had ever had a post-service injury in 1974.  The Veteran has made numerous statements in the record in which he has contradicted himself; hence, the Board's determination that his statements pertaining to in-service injury, in service chronic symptoms, and post-service continuity of symptomatology are not credible and of no probative value.  As will be discussed in detail below, the Veteran has stated a wide range of dates as to when he sought treatment post-service or experienced a post-service injury.  (He informed the VA examiner of a 1974 post-service injury, Dr. S dated the start of his chiropractic treatment as 1975, the Veteran stated he had had a back "problem" in 1976 (Transcript, p.8), and he dated the start of his occasional neck and low back pain on a January 2002 as 25 years prior to 2002, which would be approximately 1977).  The Board finds that confusion and inconsistency regarding dates weighs against credibility.  

Further, the Board is not obliged to determine whether the Veteran actually suffered a post-service injury in 1974, per se, as the outcome of this case does not turn on the occurrence or non-occurrence of the first of a series of post-service back injuries.  The Board is obliged to determine whether a grant of service connection is warranted for a low back disorder, currently diagnosed as degenerative disc disease and degenerative joint disease.  To allow for such a grant, the Board must determine whether there was an in-service incurrence of a low back disease or injury, whether there is a current low back disability, and whether there is a nexus or relationship between the current disability and the in-service event, either by the weight of the competent medical opinion evidence or by credible evidence of continuity of symptoms since service separation.  This Veteran's claim for service connection fails because a preponderance of the evidence of record establishes no relationship between the in-service event of back injury in October 1972 and the current low back disability.  

The March 2007 VA examiner opined that it was less likely than not that the Veteran's current back disability was related to any injuries or activities in service, noting that his in-service injury was minor and that it was followed by repeated episodes of trauma following discharge from service.  That the VA examiner had the benefit of claims file review is clear by the number of instances that the VA examiner noted, accurately, the private treatment records' assessments in his own report.

After the Board personal hearing before the undersigned, the Veteran submitted a brief statement, dated September 2008, by Dr. S., a chiropractor from Florida.  The name of Dr. S appeared earlier in the record, in the Veteran's May 2007 statement, when the Veteran listed Dr. S as one of the practitioners he had consulted over the years, but who did not keep records of past medical treatment after seven years.  In his 2008 statement, Dr S. wrote that he recalled having treated the Veteran, starting in 1975, for chronic low back pain, that this treatment lasted until 1996, when the Veteran moved out of state, and that the treatment totaled 16 visits.  The Board finds that this statement has little probative value.  The Veteran in May 2007 informed VA that Dr. S did not keep records beyond seven years; therefore, Dr. S could not have consulted his records to determine 16 visits spanning over twenty years, beginning in 1975 and ending in 1996.  There is no evidence as to how Dr. S. determined these numbers, as Dr. S. never explained.  

The weight of the evidence shows that Dr. S obtained the history from the Veteran.  Without some evidence of a special friendship or familial relationship, it is beyond credulity how, among all his patients over decades of practice, Dr. S could specifically recall from memory alone the very specific facts of the exact years that he treated the Veteran (1975 to 1996), including the exact year he started treating the Veteran (1975), and the precise number of office visits (16) over a 21 year period.  As the evidence shows Dr. S did not keep any records after seven years, he had no records to consult or to refresh any recollection.  The treatment mentioned in the September 2008 letter all occurred from over 33 years to 11 years prior to the date that Dr. S wrote the letter.  It is implausible that Dr. S had such specific recall of treatment years and number visits so many years after the purported dates of treatment.  The only conclusion, the Board finds, is that Dr. S obtained directly from the Veteran in 2008 the information he included in his September 2008 letter regarding years he treated the Veteran, the number of visits, and even the nature of the disability.  Issues of fading memory and bias are valid factors in assessing the probative value of evidence.  See Buchanan, supra; see also Curry v. Brown, 7 Vet. App. 59, 64 (1994) (affirming Board decision that cited from MCCORMICK ON EVIDENCE (3rd ed.1984) for the proposition that "memory hinges on recency" and that earlier statements are generally more trustworthy than later ones).

The Board finds that Dr. S's brief statement is based on the Veteran's contradictory and inconsistent statements; therefore, the Board cannot find it accurate or to have any but low probative value.  The Veteran has already been found, after a complete review of the claims file, to have been so inconsistent and self-contradictory in his statements that the Board has found his statements not credible and lacking in probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (Board may assign low or no probative value to a medical opinion that is based upon a history that the Board has found to be not credible).

The Board also finds an average of one visit per year over the course of 21 years is not evidence of consistent symptoms, but of an occasional low back pain.  This finding is more in keeping with the Veteran's January 2002 answers on the history form that he completed for the H. chiropractor clinic (on which he indicated occasional neck and low back pain, dating back 25 years from 2002, for which he saw a Florida chiropractor possibly ("?") once).   The September 2008 letter also makes no comment on post-service low back injuries, so does not indicate what events or injuries prompted the purported treatment of the low back by Dr. S.  Such reported series of post-service treatment by Dr. S is not inconsistent with the post-service low back injuries the Veteran experienced, and such treatment would be expected following post-service low back injuries; therefore, even if such evidence of low back treatment from 1975 to 1996 were credible, which it is not, in the context of the Veteran's report of a series of minor post-service low back injuries beginning in 1974, would be of no probative value in showing that the post-service treatment was for the October 1972 in-service injury rather than the post-service low back injuries. 

The Board notes that in the Veteran's August 2008 testimony before the undersigned, the Veteran and his wife were themselves all over the map with dates reported as to when they met, when the Veteran suffered an injury, and when he began to consult Dr. S. himself, such that these statements are, again, not credible and of no probative value.  On page 8 of the Board hearing Transcript, the Veteran articulated the date of 1976 as to when he had a "problem" with his back.  His wife was initially uncertain as to when they met ("'74 or 5, something like that"), though she did recall when they were married (1975) and that the Veteran was seeing Dr. S. "frequently" for his back, which began in either 1975 or 1976, and then upon a suggestion by the Veteran, she settled on 1974.  See Transcript, p. 13-14.  She then testified they moved ("left") in 1992.  As discussed above, Dr. S stated in his statement that he treated the Veteran 16 times over 21 years, which the Board cannot find to be frequent or continuous, and that this treatment spanned 1975 to 1996, which differs from the dates remembered by the wife.  The confusion regarding dates and inconsistency regarding dates of treatment is evidence that weighs against the Veteran's claim, as it is evidence that weighs against Dr. S's statement being based on accurate information.  For these reasons, the Board finds Dr. S's statement has very little probative value.  The Board may reject such a medical opinion that is based on facts provided by an appellant that have been found to be inaccurate or because other facts present in the record contradict the facts provided by the appellant that formed the basis for the opinion.  Kowalski, 
19 Vet. App. at 179.

The Veteran also submitted two statements by Dr. C, a private chiropractor, one dated September 2008, and another dated in June 2011.  The September 2008 statement indicated Dr. C had treated the Veteran for low back pain the day prior to the statement and had reviewed the Veteran's "personal history."  After detailing testing results and that a x-ray study found the old L4 laminectomy on the right side, a degenerative disc at L5 and degenerative joints at L4-L5, L5-S1, as well as an indication of osteoporosis, Dr. C opined the low back pain was "approximately due, or the result of, an injury sustained" in service in 1972 service.  Dr. C's June 2011 statement added no more evidence, only repeating that he reached his conclusion that the 2011 low back assessment (lumbar disc degeneration, lumbago, leg length inequality) was based on the acute low back "pain" that was diagnosed after the October 1972 injury.  

Dr. C. never explains what "personal history" he reviewed for his opinions, which is very important in this Veteran's claim because the evidence shows that Veteran is not a credible historian.  Given the Veteran's inconsistent histories, and the record which reflects that his more recent histories made for compensation purposes are  inaccurate and outweighed by the other evidence of record, and given that the history presented to Dr. C by the Veteran was made during the same time period in which he was seeking VA compensation, and Dr. C's opinion was rendered primarily for VA disability compensation purposes, there is no basis for finding that Dr. C relied on a full and accurate history.  While Dr. C had no duty to list all the evidence or any of the evidence that he reviewed in forming his opinion, it is also true that, by not stating what evidence was reviewed, given that Dr. C had no duty to review all the evidence of record, the Board can make no assumptions or findings as to what evidence Dr. C reviewed, and has no basis for making a finding that Dr. C's review of the record was thorough and complete, was based on any records review, or was based on anything more than the Veteran's oral history to him, the accuracy of which cannot be evaluated because it is not stated by Dr. C in the opinions.  To the contrary, given that the Veteran's histories made for compensation purposes have been found upon weighing not to be accurate, and frequently include inaccurate assertions of chronic low back symptoms in service, unfounded reference to a second back injury in service, assertions of continuous symptoms after service, and omit reference to some post-service injuries, the strong likelihood is that the history Dr. C relied upon to relate the Veteran's current low back disability to service is inaccurate, especially as the June 2011 opinion makes no mention of any post-service low back injuries or makes any attempt to explain the post-service low back injuries with evidence of post-service treatment.  The absence of any reference to post-service injuries or post-service treatment in the June 2011 questionnaire actually tends to suggest Dr. C was unaware of these, thus tends to show an inaccurate or incomplete history formed the basis of his nexus opinion. 

The Board can only find that that Dr. C was aware of the facts that he reported or were implicit in his report or opinion; as he did not report any post-service low back injuries or treatment, this suggests he was unaware of the full and accurate facts in this Veteran's case, including post-service low back injuries.  Such lack of specificity as to what evidence was reviewed diminishes the probative value of 
Dr. C's nexus opinion, and contrasts with the March 2007 VA examiner's report and medical opinion that specifically indicated what records in the claims file were reviewed, entered a detailed history from the Veteran, and supported the opinion with reasons based on the referenced evidence.  The Board may reject a medical opinion that is based on facts provided by a veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion.  See Kowalski at 179; Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of a veteran if rebutted by the overall weight of the evidence).  

Further, with regard to the accuracy of the history and facts Dr. C relied upon in forming his nexus opinions, the October 1972 in-service injury was diagnosed as an acute low back strain with left paravertebral spasms, after the service clinician found pain localized in the left paravertebral musculature and the x-ray study was within normal limits.  As Dr. C does not explain, in either statement, how he reached his conclusion that a 1972 injury that resulted in acute muscle pain for which the Veteran did not seek follow-up treatment was related to lumbar disc degeneration, lumbago, and unequal leg length as found over 30 years later, and he did not even state the diagnosis of the in-service October 1972 injury accurately, his opinion has little probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

When the Board considers a medical opinion, it must consider how the medical opinion is supported.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Similarly, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor a veteran is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).

The Board finds that the March 2007 VA opinion is highly probative because the medical opinion was based upon physical examination of the Veteran, a review of the claims file, and consideration of the Veteran's medical history.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Specifically, the VA examiner considered the service treatment records including the medical findings of the only complaint in service of a low back injury.  The VA examiner provided the basis for the medical opinion, pointed to the evidence which supported the opinion, and supported the opinion with reasons.  

The Board finds that the March 2007 medical opinion (based on an adequate VA examination), which contravenes the Veteran's claim, is of more probative value than the other opinions of record, including by Dr. C.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disorder, claimed as residuals of a low back injury, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


